Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090098321A in view of Fairbanks, U.S. Patent No. 3,686,381 and Yamashita, U.S. Patent No. 4,003,289 .
KR ‘321 discloses a net comprising a first thread which extends back and forth across the fabric and a second thread which wraps around the first thread to hold it in place and further discloses that at least on additional wrapped structure is between the first threads to hold them separated so that a net with openings is formed.  The wrapped structures are equated with the claimed knots.  See attached translation and figures. 
KR ‘321 differs from the claimed invention because it does not disclose that the second threads have an outer diameter smaller than one fifth an outer diameter of each of the first threads, the degree to which the first threads are compressed by the second threads at the first not, or the distance between any two adjacent ones of the second threads.  
However, with regard to the particular dimensions of the knots and the spacing of the strands, it would have been obvious to one of ordinary skill in the art to have provided knots and yarn spacing in order to form a netting having the desired open space, strength, stability and texture.  
With regard to the diameters of the threads,  Yamashita teaches that nets can be formed wherein the second strand has a smaller diameter than the first strand so that a net having high tensile strength and strong tightness of knots can be obtained.  See col. 1, lines 37-41.
Therefore, it would have been obvious to one of ordinary skill to have employed a finer strand as the second strand in order to form a net having high strength and strong tightness of knots as taught by Yamashita.
KR ‘321 differs from the claimed invention because it teaches the use of synthetic resin threads but does not teach polyurethane.
However, Fairbanks teaches that polyurethane was a known and useful material for forming nets.  See col. 7, line 16.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a known material such as polyurethane to form the strands in KR ‘321 as taught by Fairbanks in view of their art recognized suitability for this intended purpose.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 4301232 A1 discloses net structures comprising threads connected by rows of knots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789